Citation Nr: 1642792	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for right ulnar neuropathy.

3.  Entitlement to service connection for residuals, right arm scar.

4.  Entitlement to a temporary total rating for a period of convalescence for right ulnar nerve decompression at elbow pursuant to 38 C.F.R. § 4.30 (2015).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2001.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2010 rating decision, the RO denied entitlement to a temporary total rating for a period of convalescence for right ulnar nerve decompression at the elbow pursuant to § 4.30.  A notice of disagreement was filed in October 2010, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.  

In a November 2011 rating decision, the RO denied entitlement to service connection for a right elbow disability, right ulnar neuropathy, and right arm scar.  A notice of disagreement was filed in April 2012, a statement of the case was issued in December 2012, and a substantive appeal was received in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for residuals, hyperextension injury to the right shoulder and for a soft tissue injury of the right hand, both rated 10 percent disabling.  The Veteran asserts that her right elbow disability and right ulnar neuropathy are due to service, or due to or aggravated by her service-connected disabilities.  38 C.F.R. §§ 3.303, 3.310 (2015).  

The Veteran underwent transposition of the ulnar nerve in October 2009.  01/07/2010 VBMS, CAPRI at 41.  

In July 2011, the Veteran underwent a VA examination.  The examiner diagnosed bilateral cubital tunnel syndrome.  The examiner opined that the Veteran's right elbow condition, right ulnar neuropathy, and left ulnar neuropathy were not related to service.  07/15/2011 VBMS, VA Examination.

In a November 2011 addendum, the examiner opined that the Veteran's right cubital tunnel syndrome (causing ulnar neuropathy) is not secondary to her service-connected right shoulder injury.  The examiner explained that the Veteran's right ulnar neuropathy is an "entrapment neuropathy," that is the right ulnar nerve is suffering entrapment at the level of the elbow, just as her left ulnar neuropathy is (she has bilateral ulnar neuropathy), hence neither the right or the left ulnar neuropathies are caused by her service-connected right shoulder.  The examiner stated that some people are prone to develop entrapment neuropathies which in her case was subclinical until she drove back and forth from Pennsylvania after which it became clinically apparent.  11/02/2011 VBMS, CAPRI.  

The opinion, however, does not address whether her conditions have been aggravated by the right shoulder.  Moreover, no consideration was given to any possible relationship with the service-connected right hand soft tissue disability. Thus, further opinion is required.  The temporary total rating claim is inextricably intertwined with the issue of service connection for the right elbow.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2011 VA examiner (A.A.C., M.D.) (or another qualified VA examiner if that individual is unavailable) provide an addendum opinion as to the etiology of her claimed right elbow and right ulnar neuropathy conditions.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the addendum opinion.  The examiner is asked to respond to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that right cubital tunnel syndrome (claimed as right elbow disability) is caused by a service-connected disability, to include residuals, hyperextension injury to right shoulder and soft tissue injury of the right hand.

b)  Whether it is at least as likely as not (50 percent or greater probability) that right cubital tunnel syndrome (claimed as right elbow disability) has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include residuals, hyperextension injury to right shoulder and soft tissue injury, right hand.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

c) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that right ulnar neuropathy is caused by a service-connected disability, to include residuals, hyperextension injury to right shoulder and soft tissue injury, right hand.

d)  Whether it is at least as likely as not (50 percent or greater probability) that right ulnar neuropathy has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include residuals, hyperextension injury to right shoulder and soft tissue injury, right hand.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

An examination should only be scheduled if deemed necessary by the VA examiner.

2.  Thereafter, readjudicate the service connection and § 4.30 issues.  If any of the benefits sought are not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and her representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




